USCA4 Appeal: 21-2260      Doc: 9        Filed: 02/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2260


        NELSON L. BRUCE,

                            Plaintiff - Appellant,

                     v.

        T-MOBILE USA, INC., d/b/a T-Mobile,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Mary Gordon Baker, Magistrate Judge. (2:21-cv-00895-BHH-MGB)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Nelson L. Bruce, Appellant Pro Se. Loly G. Tor, K&L GATES, LLP, Newark, New Jersey,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2260      Doc: 9         Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

               Nelson L. Bruce seeks to appeal the magistrate judge’s order denying Bruce’s

        motion to amend his civil complaint. This court may exercise jurisdiction only over final

        orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

        Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

        The order Bruce seeks to appeal is neither a final order nor an appealable interlocutory or

        collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2